department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject marking to market trade receivables sec_475 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state date date date date date year year year x y issues whether taxpayer is treated as a dealer_in_securities for purposes of sec_475 whether taxpayer’s trade receivables are securities for purposes of sec_475 whether taxpayer is entitled to mark to market its trade receivables under sec_475 for its year and year tax years conclusions facts the facts are taken from your request for field_service_advice and the materials submitted therewith taxpayer designs manufactures and rents a line of specialized beds the main manufacturing_facility and the corporate headquarters are based in state taxpayer also manufacturers and distributes specialized therapeutic surfaces and rents medical equipment to health care providers worldwide a notice_of_deficiency was issued to taxpayer on date proposing adjustments to income for year and year taxpayer did not request a change in accounting_method with respect to trade receivables during the audit of its year and year tax years nor did the agent address sec_475 issues subsequently however taxpayer filed forms 1120x amended u s_corporation income_tax return for its year and year tax years on date and date respectively attached to the amended_return for year were executed forms application_for change in accounting_method in the form_3115 applications taxpayer requested permission to automatically change its method_of_accounting for securities for its subsidiaries pursuant to revproc_97_43 1997_2_cb_494 taxpayer elected out of the customer paper exception in accordance with sec_1_475_c_-1 and revproc_97_43 sec_4 taxpayer also elected out of the negligible sales exception in accordance with sec_1_475_c_-1 and revproc_97_43 sec_4 as a result taxpayer requested that its subsidiaries be treated as dealers in securities as defined by sec_475 and to mark its securities to market in accordance with sec_475 taxpayer used a special identification regime under holding of revrul_97_39 1997_2_cb_62 to identify trade receivables acquired before the date of election as transition securities taxpayer filed a petition for redetermination with the tax_court on date and affirmatively raised its election to change its method_of_accounting for marketable_securities pursuant to sec_475 effective for its year and year tax years the election resulted in additional deductions for its year tax_year in the amount of dollar_figurex and an increase in income for its year tax_year in the amount of dollar_figurey law and analysis sec_475 generally requires a dealer_in_securities to account for its securities on a mark-to-market method_of_accounting sec_475 sec_475 defines a dealer_in_securities as a taxpayer who either regularly purchases securities from or sells securities to customers in the ordinary course of its trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business the term security includes a note bond debenture or other evidence_of_indebtedness sec_475 sec_1_475_c_-1 generally excludes from the dealer definition a taxpayer who would not be a dealer_in_securities but for its purchase and sale of debt instruments that are customer paper a debt_instrument is customer paper with respect to a person at a point in time if the person's principal activity is selling nonfinancial goods or providing nonfinancial services the debt_instrument was issued by a purchaser of the goods or services at the time of the purchase of those goods or services in order to finance the purchase and at all times since the debt_instrument was issued it has been held either by the person selling those goods or services or by a member of the same consolidated_group as that person sec_1_475_c_-1 under sec_1_475_c_-1 a taxpayer may elect to waive the customer paper exception the waiver may be elected for a year ending on or before date by attaching a statement to an amended_return filed not later than date see revrul_97_39 holding an election under sec_1_475_c_-1 also is deemed to be an election to waive the exemption from the application of sec_475 provided by sec_1_475_c_-1 for taxpayers with negligible sales of securities see revrul_97_39 holdings and revproc_97_43 provides procedures for a taxpayer to obtain the automatic consent of the commissioner to change its method_of_accounting to reflect the application of sec_475 as a result of making the election under sec_1_475_c_-1 revproc_97_43 became effective on date sec_475 provides the general_rule that a dealer_in_securities must mark to market all of its securities sec_475 b and c provide that sec_475 does not apply to any security held for investment certain securities that are not held_for_sale and any security that is a hedge of an item that is not subject_to the mark-to-market rules further under sec_475 a security is not treated as described in sec_475 b or c unless it is clearly identified in the dealer's records as being described in such subparagraph before the close of the day on which it was acquired originated or entered into or such other time as the secretary may by regulations prescribe an exception to this same-day identification rule is contained in holding of revrul_97_39 holding of revrul_97_39 provides a special identification regime for a taxpayer that made an election out of the customer paper exemption the negligible sales exemption or both and was not treated as a dealer_in_securities under sec_1_475_c_-1t the special identification regime applies only to securities transition securities for which an identification would have been timely under the general_rule described in holding of rev_rul and only if made on or before date revrul_97_39 holding under the special identification regime a transition security was properly identified as exempt for the purposes of sec_475 or c f iii if the information that was contained in the sec_475 added by rra p l applies to tax years ending after date and therefore does not apply to the tax years in issue year and year sec_475 provides in general that the definition of security for purposes of sec_475 shall not include any nonfinancial_customer_paper nonfinancial_customer_paper is defined as any receivable which i is a note bond debenture or other evidence_of_indebtedness ii arises out of the sale of nonfinancial goods or services by a person the principal activity of which is the selling or providing of nonfinancial goods or services and iii is held by such person or person who bears a relationship to such person described in section b or b at all times since issue sec_475 taxpayer’s books_and_records and that was entered substantially contemporaneously with the date_of_acquisition of the transition security supports a conclusion that the transition security was described by sec_475 b or c id this rule applies even if the information in the taxpayer’s books_and_records does not meet the specificity that holding of revrul_97_39 generally requires for identification id holding also states that a taxpayer must by date place in its books_and_records a statement resolving ambiguities if any concerning which transition securities are properly identified under the special identification regime any information that supports treating a transition security as being described in sec_475 or c f iii must be applied consistently case development hazards and other considerations hypothetical sales_price between a willing seller and willing buyer neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts cf sec_20_2031-1 estate_tax_valuation rules in this context fair_market_value is a please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc william f hammack cc msr
